[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              November 15, 2005
                              No. 04-16683                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 04-20314-CR-WMH

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

SYDNEY SAMUEL HAMILTON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________
                            (November 15, 2005)


Before TJOFLAT, DUBINA and HULL, Circuit Judges.

PER CURIAM:

     Sydney Samuel Hamilton appeals the concurrent prison sentences of 60
months he received after a jury found him guilty of importing 500 grams or more

of cocaine into the United States, in violation of 21 U.S.C. §§ 952(a), 960(b)(2),

and possessing with intent to distribute 500 grams or more of cocaine, in violation

of 21 U.S.C. § 841, (a)(1), (b)(1)(B). Hamilton challenges the district court’s

denial of safety-valve relief under U.S.S.G. § 5C1.2, 18 U.S.C. § 3553(f).

       Hamilton contends that he meets the first four conditions of the safety-valve

provision and that with regard to the fifth provision, the only condition in dispute,

he submitted a truthful and complete written statement to the Government as a pre-

sentencing document that was included as part of the record. He submits that (1)

even though he admitted in his safety-valve statement that he thought the pistons

he was carrying from Jamaica to the United States contained marijuana after he had

argued at trial that he did not know any drugs were in the pistons, such was not

deceptive; (2) both he and the agents contributed to the failure of a controlled

delivery conducted after his arrest; and (3) no evidence was presented that any of

his previous trips to the United States from Jamaica was for an illegal purpose, and

no requirement exists that a defendant confess to uncharged, unrelated, criminal

conduct to qualify for safety-valve relief.1


       1
         In addition, Hamilton contends that the district court articulated no factual basis to
disbelieve him aside from commenting that his prior trips between Jamaica and the United States
seemed “kind of fishy;” and (2) Congress never intended that any mandatory minimum apply to
a persons standing in his shoes, since he was acting as a mere courier of items that were packed

                                               2
       The problem we face in determining whether the district court committed

clear error in denying Hamilton safety-valve relief is the lack of fact finding on the

part of the district court. Even though Hamilton did not object to the district

court’s fact finding or lack thereof, we have held sua sponte that we “cannot

engage in meaningful appellate review of a sentence unless the district court sets

out the facts underpinning the guidelines it applied in fashioning the defendant’s

sentence or the record plainly establishes such facts.” United States v. Reid, 139

F.3d 1367, 1368 (11th Cir. 1998) (vacating and remanding a district court’s denial

of safety-valve relief for further fact finding); see also United States v. Brownlee,

204 F.3d 1302, 1304-05 (11th Cir. 2000) (vacating and remanding because the

district court never considered the factual question of whether the defendant’s final

proffer was complete and truthful); United States v. Espinosa, 172 F.3d 795, 796-

97(11th Cir. 1999) (vacating and remanding because “[t]he district court erred in

deferring to the government; the responsibility for determining the truthfulness of

the information the defendant provided to the Government was the court’s”). In

Reid, we explained that:


for him in a suitcase, and was clearly not a kingpin or a middle level trafficker. Hamilton
presented neither of these arguments to the district court; we therefore do not consider them.
The Government argues in its brief that Hamilton’s safety-valve statement is invalid because
Hamilton failed to provide his statement to the “government” as opposed to the probation
officer. The Government failed to present this argument to the district court; hence, we do not
consider it.


                                                3
      In deciding not to apply § 5C1.2 in this case, the district court, without
      hearing argument of counsel on the issue, stated only that it did ‘not
      feel the safety-valve applies in this case.’ Other than this brief
      comment, nothing in the record tells us why the court concluded that
      the appellant did not qualify for a § 5C1.2 reduction. Furthermore, the
      evidence in the record does not clearly establish that he did not
      qualify. . . For example . . . in acknowledging that appellant had
      provided information to the authorities, the court did not determine
      whether he provided all of the information that he possessed
      concerning the criminal activity.

Id. In sum,“the lack of findings--explicit or implicit--on these issues precludes

meaningful appellate review of the safety-valve issue.” Id.

      After imposing sentence, this is what the district court said about the safety-

valve issue:

      And incidentally, I haven’t made a finding of fact yet. I find that the
      limit and application of statutory minimum sentencing under 5C1
      point 2 of the guidelines, I find that the Defendant does not qualify
      because of the findings that I observed and that Counsel has made
      referenced to Section 5 applies. And I deny the eligibility of this
      section.


This statement does not provide us with a sufficient basis for reviewing the safety-

valve issue Hamilton raises. We therefore vacate his sentences and remand the

case for explicit findings on that issue.

      VACATED and REMANDED, for further findings.




                                            4